UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                    x
KEISHA RAYSIDE,

                              Plaintiff,

              -against-                                     Civil Action No.19-cv-1759
                                                            (NGG)(CLP)
EASTERN CONNECTION OPERATING,
INC., individually and d/b/a DICOM, and
CAPSTONE LOGISTICS, LLC

                                  Defendants.
                                                    x
               STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

                 IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff and Eastern

Connection Operating, Inc., through their respective undersigned counsel, that the above-captioned

action be dismissed as against Eastern Connection Operating, Inc., individually and d/b/a Dicom,

with prejudice, and with no award of attorneys' fees, costs or disbursements by the Court to any

party.

Dated: August \ 2020

 PHILLIPS & ASSOCIATES                              JACKSON LEWIS P.C.
 Attorneyfor Plaintiff                              Attorneyfor Eastern Connection Operating, Inc.
                       r Th
 By:                                                By:
       Erica L. Shnayder, Esq.                            Brian J. Shenker; Esq.
       45 Broadway, Suite 430                             58 South Service Road, Suite 250
       New York, New York 10006                           Melville, New York 11747
       (212) 248-7431                                     (63 I) 247-0404

 SO ORDERED:

 SO-ORDERED
 /s/ Nicholas G. Garaufis, U.S.D.J.
 Hon. Nicholas G. Garaufis
 Date: September 17, 2020
4821-1632-5569, v. 1




                                                9
